DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Claim Objections
Claims 1, 4, 7 and 16 are objected to because of the following informalities:  	● Claim 1, lines 29-31 should be corrected as follows, “wherein a combined length of the handle base and neck when the neck is in the open position is longer than [[the combined length]] a combined length of the handle base and neck when the neck is in the closed position;”	● Claim 1, lines 39-42, “wherein [[a combined length]] the combined length of the handle base and neck when the neck is in the closed position is less than 5 inches and when the neck is in the open position is greater than 5 inches;”	● Claim 4 should be corrected as follows, “wherein [[a combined length]] the combined length of the handle base and neck when the neck is in the closed position is less than 4.5 inches.”when the neck is in the closed position, the handle base encloses the blade regardless of whether the blade is in the exposed or protected position relative to the neck.”	● Claim 16, lines 33-35 should be corrected as follows, “wherein a combined length of the handle base and neck when the neck is in the open position is longer than [[the combined length]] a combined length of the handle base and neck when the neck is in the closed position;”	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 4, 6-10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US Patent 6,249,975) in view of Jennings (US Publication 2008/0289190) and further in view of Cassady (US Patent 5,293,690), as evidenced by Outen (US Publication 2006/0168818), and Ranieri et al (US Publication 2007/0028455), herein referred to as Ranieri. 	Regarding Claim 1, Lin discloses a knife (fig. 1) comprising: 	a handle base (formed by housing members 10, 11) defining a longitudinally extended handle that is shaped and configured for a user to grip the knife during use;
a utility blade holder (i.e. blade support device 20) slidingly carried by the handle base for sliding movement relative to the handle base between a retracted position (the utility blade holder slides back and is received within the channel 40 provided in the handle base - col. 2, lines 27-28, wherein Lin describes the “blade is slidably received in [the] housing or handle,” col. 1, lines 9-10) and an extended position (figs. 1 and 4);
	a blade holder lock (latch 58 and plurality of corresponding cavities 44) that selectively locks the blade holder in at least the extended position (corresponding to the most forward cavity 44 closest to where the utility blade protrudes from the knife, as shown in fig. 4), a partially extended position (Lin states in col. 2, lines 23-26, “[t]he housing member 11 includes a depression 41 formed therein and communicating with the channel 40 thereof [in which the utility blade holder slides], and further includes a number of cavities 44 formed therein,” and further in col. 2, lines 42-46, “[t]he spring arm 57 includes a latch 58 (fig. 2) extended therefrom for engaging with either of the cavities 44 of the housing 1 (figs. 3, 4) and for securing the [utility blade holder] 20 to the housing 1,” wherein one of the plurality of cavities 44 between the most forward cavity and the most rearward cavity corresponds to a “partially extended position” of the utility blade holder), and the retracted position (corresponding to the most rearward cavity 44 in fig. 4);
	a blade holder lock actuator (56) coupled to the blade holder lock that extends out of the handle base away from a spring (spring arm 57, wherein the blade holder lock actuator 56 extends in a perpendicular direction away from the spring arm) that biases the blade holder lock actuator out of the handle base, such that the blade holder lock 
	a utility blade (30) carried by the blade holder (20) such that movement of the utility blade holder between its extended, partially extended, and retracted positions moves the utility blade between an exposed position in which at least a portion of a cutting edge of the blade is exposed when the utility blade is in the partially extended or extended positions (figs. 1 and 4), and a protected position in which the cutting edge of the blade is protected by the handle base when the utility blade holder is in the retracted position (the utility blade holder and utility blade slide back and are received within the channel 40 provided in the handle base - col. 2, lines 27-28, wherein the “blade is slidably received in [the] housing or handle,” col. 1, lines 9-10);
	wherein the blade holder lock actuator (58) extends from a top surface of the handle base distal from the cutting edge of the blade (fig. 4);	wherein the blade holder lock actuator (58) is depressible into the top surface of the handle base to disengage the blade holder lock (col. 2, lines 42-46) to permit the sliding movement of the blade holder relative to the handle base (col. 2, lines 27-28); 
	further comprising a blade release actuator (301) on the handle base (figs. 1), the blade release actuator configured to, when pressed, permit disengagement of the utility blade from the blade holder by releasing engagement with a mounting notch (60, 61) on the utility blade (col. 2, lines 59-66);	wherein the mounting notch (60, 61) is formed in a first linear edge (annotated fig. 3) and wherein the cutting is edge opposite the first linear edge, and	the utility blade substantially has the shape of an isosceles trapezoid, the cutting 
    PNG
    media_image1.png
    259
    596
    media_image1.png
    Greyscale
	● Lin fails to disclose the knife has a neck pivotally connected to the handle base for movement relative to the handle base between a closed position and an open position, wherein the knife is more compact when the neck is in the closed position than when the neck is in the open position; wherein the utility blade holder is slidingly carried by the neck for sliding movement relative to the neck between a retracted position and an extended position relative to said neck, the blade holder lock actuator is coupled to the blade holder lock that extends out of the neck away from the spring that biases the blade holder lock actuator out of the neck, such that the blade holder lock locks the blade holder in at least the extended position and the retracted position until the blade holder lock actuator is pressed into the neck, wherein the utility blade carried by the blade holder such that movement of the utility blade holder between its extended and retracted positions moves the utility blade between an exposed position in which a cutting edge of the blade is exposed, and a protected position in which the cutting edge of the blade is protected by the neck; wherein the neck's open position comprises a position in which the neck and handle base together define a longitudinally extended 	However, Jennings teaches it is known in the art of utility knives (paragraph 0002, line 1) for the utility knife to be formed with a handle base (208) and a neck (202) pivotally attached thereto (via pivot 254) for movement relative to the handle base between a closed position (fig. 9) and an open position (figs. 1 and 5) so as to form a longitudinally extending handle (Jennings, annotated fig. 7) when the neck is in the open position relative to the handle base that is shaped and configured for a user to grip the knife during use while the neck is in the open position, wherein the knife is more compact when the neck is in the closed position (fig. 9) than when the neck is in the open position (fig. 5); wherein the utility knife includes a utility blade holder (“blade carrier,” 104) that is slidingly carried by the neck for sliding movement relative to the neck between a retracted position (figs. 1, 5, and 6) and an extended position (fig. 7), and the utility blade holder comprises a blade holder actuator (146, 148) is coupled thereto to permit the user to slide the utility blade holder into the extended position               
    PNG
    media_image2.png
    367
    590
    media_image2.png
    Greyscale
	Examiner notes the blade actuating features (146, 148), channel (112) for slidably receiving the blade (138) and blade carrier (104) and other corresponding structures for supporting the blade are all positioned on and within the neck portion of the knife of Jennings. However, Examiner is not importing any additional teachings or features from the utility knife of Jennings into the utility knife of Lin unless expressly stated.	It would have been obvious to one having an ordinary skill in the art at the time of 	To further elaborate of the aforementioned examiner’s note, the utility blade holder (Lin 20), blade holder lock actuator (Lin 56), blade release actuator (Lin 301), channel (Lin 40) are formed on and within the neck at positions corresponding to their positions on the distal end of the knife of Lin such that the blade holder lock actuator (Lin, 56) is coupled to the blade holder lock (Lin, 20) that extends out of the neck (as modified by Jennings) away from the spring (spring arm 57 of Lin) that biases the blade holder lock actuator out of the neck (as modified by Jennings), such that the blade 	● The modified knife of Lin substantially disclosed above fails to disclose a neck lock that locks the neck in the open position relative to the handle base when the neck is pivoted into the open position; and a neck lock actuator that is spring biased into a lock position for the neck lock, and when pressed, against the spring bias, in a direction generally parallel to a pivot axis about which the neck is pivotally connected to the handle base, disengages the neck lock permitting pivotal movement of the neck from the open position into the closed position.	However, Cassady teaches a folding tool with a pivot lock (crossbolt collar 19 formed crossbolt body 15 and corresponding locking counterbores 34, 36 formed on the inner surface of front handle plate 30) and pivot lock actuator (crossbolt head 21 that protrudes through the front handle plate 30) that locks the tool (blade 50) relative to the handle (formed by front handle plate 30 and back handle plate 40) in corresponding 
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the knife of Lin substantially disclosed above with the teaching of Cassady, as evidenced by Outen, such that the knife is provided with a neck lock and neck lock actuator configured to automatically lock and firmly retain the neck in an open position or closed position relative to the handle base (Cassady, col. 2, lines 15-18) in order to prevent the knife from inadvertently moving from the open to closed position or from the closed to open position thereby increasing the user’s safety. Moreover, the neck lock actuator provides an additional benefit to the user in that the neck lock can be disengaged with one hand without having to greatly shift their grip on the handle base (Cassady, col. 2, lines 12-15). The examiner notes all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	● The modified knife of Lin substantially disclosed above fails to specifically disclose a combined length of the handle base and neck when the neck is in the closed position is less than 5 inches and when the neck is in the open position is greater than 5 inches.	However, the following references provide teaching that is pertinent to this limitation:	First, Ranieri teaches it is known in the art of “conventional” (paragraph 0004, 
Second, Jennings teaches it is useful to provide pocket safety cutter devices that include ergonomic blade housings and handle portions that are adapted to be safety folded together into compact, closed configurations (paragraph 0002, lines 5-8).
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time of the invention to make the combined length of the handle base and neck when the neck is in the closed position a length of less than 5 inches because the Applicant has not disclosed that having a combined size less than 5 inches provides an advantage, is used for a particular purpose, or solves a stated 
	Additionally, it would have been a prima facie obvious to modify the device of Lin with the teaching of Jennings and Ranieri to obtain the invention as specified in Claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of set forth above.	Moreover, it would have been obvious to one having an ordinary skill in the art to form the handle base and the neck portion of the knife to be any reasonable size, including having a combined length of the handle base and neck in a closed position of less than 5 inches and when the neck is in the open position is greater than 5 inches in order to form the knife to be compact when in the closed (i.e. retracted) position and comfortably long when in the extended (i.e. open) position, as set forth by Ranieri in lines 1-3 of paragraph 0048, wherein the length as claimed may be comfortably long enough for some user’s to provide a knife that is easy to use.
	Regarding Claim 3, the modified knife of Lin substantially disclosed above does not specifically state the combined length of the handle base and neck when the neck is in the open position (generally depicted by fig. 5 of Jennings) is at least 40% longer when the neck is in the open position than in the closed position (generally depicted by 
	Regarding Claim 4, the modified knife of Lin substantially disclosed above fails to disclose a combined length of the handle base and neck when the neck is in the closed position is less than 4.5 inches.	However, Jennings teaches that it is useful to be able to provide pocket safety cutter devices that include ergonomic blade housings and handle portions that are 
	Regarding Claim 6, the modified knife of Lin substantially disclosed above includes when the neck is in the closed position (see, for example, fig. 8 of Jennings), the handle base (Jennings 108) limits an extent to which the blade can move out of the blade's protected position.
	Regarding Claim 7, the modified knife of Lin substantially disclosed above includes the neck is in the closed position (see, for example, fig. 8 of Jennings), the handle base (Jennings 108) encloses the blade regardless of whether the blade is in the exposed or protected position relative to the neck.
	Regarding Claim 8, the modified knife of Lin substantially disclosed above fails to specifically include the combined length of the handle base and neck when the neck is in the closed position is less than 4.5 inches, and the combined length of the handle base and neck when the neck is in the open position is greater than 5 inches. 	However, Ranieri teaches it is known in the art of knives with retracted and extended positions to form the handle base and neck portion of the knife such that a combined length of the handle base and neck when the neck is in the closed position is less than 5 inches and when the neck is in the open position is greater than 5 inches, wherein Ranieri specifically states in paragraph 0009, “[a] retracted length of the knife when the blade holder [i.e. neck] is in the retracted position is preferably less than 4.5 inches, and may be between 3.9 and 4.9 inches.” Examiner notes the neck (i.e. blade holder 20) is withdrawn into the handle base when it is in the “retracted position.” Furthermore, Ranieri states in lines 3-9 of paragraph 0048, “the blade holder 30 extends 
Additionally, Jennings teaches it is useful to be able to provide pocket safety cutter devices that include ergonomic blade housings and handle portions that are adapted to be safety folded together into compact, closed configurations (paragraph 0002, lines 5-8).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the combined length of the handle base and neck when the neck is in the closed position less than 4.5 inches because the Applicant has not disclosed that having a combined size less than 4.5 inches provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected the modified knife of Lin and the Applicant’s invention to perform equally well with the sizing taught by the Applicant's invention because modified knife of Lin is also meant to be “compact when in the retracted position and comfortably long when in the extended position” (Ranieri, paragraph 0048, lines 1-3), wherein the modified knife of Lin can fold into a compact, closed configuration to fit into a pocket safely (Jennings, paragraph 0002, lines 5-8). 

	Regarding Claim 10, the modified knife of Lin substantially disclosed above fails to specifically disclose the combined length of the handle base and neck when the neck is in the open position is at least 60% longer than the combined length of the handle base and neck when the neck is in the closed position.	However, it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the knife of Lin substantially disclosed above in order to manufacture the handle and neck portions to a certain size, such that the ratio of the size of the device in a closed position to the size of the device when the neck is in an open position relative to the handle is ergonomically acceptable to the user, including those set forth above.
	Regarding Claim 12, the modified knife of Lin substantially disclosed above includes the blade release actuator (Lin, 301) is spring biased out of the neck. The blade release actuator of Lin is spring biased via spring (Lin, 302). As modified by Jennings, the blade release actuator 301 and spring 302 of Lin are provided on the neck 
	Regarding Claim 13, the modified knife of Lin substantially disclosed above includes the blade release actuator (Lin, 301) extends outwardly from the neck (as modified above) through a hole (Lin, 32) in a side of the neck (see Lin, fig. 2, wherein in view of the modification set forth above in Claim 1, the forward portion of the knife of Lin where the hole through which the blade release actuator extends is formed as the neck in the modified knife of Lin).
	Regarding Claim 14, the modified knife of Lin substantially disclosed above includes the blade release actuator (Lin, 301), when actuated, permits disengagement of the utility blade from the blade holder (Lin, col. 2, lines 59-66) when the blade holder is in the extended position (see Lin, fig. 3).
	Regarding Claim 15, the modified knife of Lin substantially disclosed above includes the neck lock further locks the neck in the closed position relative to the handle base when the neck is pivoted into the closed position. As noted in the rejection for claim 1, Cassady provides teaching of a locking counterbore (36) configured to interact with the pivotable tool lock to retain the tool in the closed position. Moreover, Outen provides multiple embodiments in which a folding tool with a neck that holds a blade (i.e. figs. 16 and 17) are configured to be locked in a closed position by a neck lock.
	Regarding Claim 16, the modified knife of Lin substantially disclosed above in the rejection for Claim 1 includes a knife comprising: 	a handle base (generally shown by handle base 208 of Jennings) and a neck (generally depicted by neck 202 of Jennings) pivotally connected to the handle base 
	a utility blade holder (Lin 20) slidingly carried by the neck (as modified by Jennings) for sliding movement relative to the neck between a retracted position and an extended position (Lin, col. 1, lines 8-9 and col. 2, lines 27-28);
	a blade holder lock (latch 58 and plurality of corresponding cavities 44) that selectively locks the blade holder in at least the extended position (corresponding to the most forward cavity 44 closest to where the utility blade protrudes from the knife, as shown in fig. 4 of Lin), a partially extended position (Lin states in col. 2, lines 23-26, “[t]he housing member 11 includes a depression 41 formed therein and communicating with the channel 40 thereof [in which the utility blade holder slides], and further includes a number of cavities 44 formed therein,” and further in col. 2, lines 42-46, “[t]he spring arm 57 includes a latch 58 (fig. 2) extended therefrom for engaging with either of the cavities 44 of the housing 1 (figs. 3, 4) and for securing the [utility blade holder] 20 to the housing 1,” wherein one of the plurality of cavities 44 between the most forward cavity and the most rearward cavity corresponds to a “partially extended position” of the utility blade holder), and the retracted position (corresponding to the most rearward cavity 44 in fig. 4);
	a blade holder lock actuator (Lin 56) coupled to the blade holder lock that extends out of the neck away from a spring (spring arm 57, wherein the blade holder lock actuator 56 extends in a perpendicular direction away from the spring arm) that 
	a neck lock (crossbolt collar 19 formed crossbolt body 15 and corresponding locking counterbores 34, 36 formed on the inner surface of the handle base, as modified by Cassady) that locks the neck in the open position relative to the handle base when the neck is pivoted into the open position;
	a neck lock actuator (crossbolt head 21 that protrudes transversely through the side of the handle base, as modified by Cassady) that is spring biased into the locked position for the neck lock (via crossbolt spring 10, as modified by Cassady) and when pressed against the spring bias, in a direction generally parallel to a pivot axis about which the neck is pivotally connected to the handle base (the crossbolt head 21 is pressed “downward,” i.e. transversely, relative to the handle base, wherein the transverse direction is oriented parallel to the pivot axis; Cassady figs. 4 and 5), disengages the neck lock permitting pivotal movement of the neck from the open position into the closed position (Cassady, col. 4, lines 32-49);	a utility blade (Lin, 30) carried by the blade holder (Lin, 20) such that movement of the utility blade holder between its extended, partially extended, and retracted positions moves the utility blade between an exposed position (Lin, fig. 4) in which at least a portion of a cutting edge of the blade is exposed when the utility blade is in the partially extended or extended positions, and a protected position (Lin, col. 1, lines 8-9) in which the cutting edge of the blade is protected by the neck when the utility blade 
	a blade release actuator (Lin, 301) on the neck (as modified by Jennings), the blade release actuator configured to, when actuated, permit disengagement of the utility blade from the blade holder (Lin, col. 2, lines 59-66);
	wherein the neck's open position comprises a position in which the neck and handle base together define a longitudinally extended handle (Jennings, annotated fig. 7) that is shaped and configured for a user to grip the knife during use while the neck is in the open position;
	wherein a combined length of the handle base and neck when the neck is in the open position (generally depicted by fig. 7 of Jennings) is longer than the combined length of the handle base and neck when the neck is in the closed position (generally depicted by fig. 9 of Jennings);
	wherein the blade holder lock actuator (Lin, 56) extends from a top surface of the neck (as modified by Jennings) distal from the cutting edge of the blade (Lin, fig. 4);
	wherein the blade holder lock actuator is depressible into the top surface of the neck to disengage the blade holder lock to permit the sliding movement of the blade holder relative to the neck (Lin, col. 2, lines 38-46);
	wherein when the neck is in the closed position (generally depicted by fig. 9 of Jennings), the blade holder lock actuator (Lin, 56) extends from both the neck in a direction away from the handle base (the top surface of the neck of Jennings is accessible, as shown in fig. 9 of Jennings); and
.          
    PNG
    media_image3.png
    245
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    421
    558
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    259
    596
    media_image1.png
    Greyscale
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the spring biased into a locked position for the neck lock, and when pressed against the spring bias, in a direction generally parallel to a picot axis about which the neck is pivotally connected to the handle base, disengages the neck lock” (emphasis added).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	● Whitehouse (US Patent 199,766) discloses a folding knife (figs. 1 and 2) with a blade lock actuator (projection l) that is pressed in a direction generally parallel to the pivot axis of the blade relative to the handle to disengage the corresponding blade lock (the engagement of projection 8 on catch lever (i) with one of two apertures (9, 13).	● Korn (US Patent 273,858) discloses a folding knife (figs. 1-4) with a blade lock (two pins I and corresponding holes E in tang of blade) and blade lock actuator (the end of the lock lever B on the opposite side of pivot H with respect to pins I) that functions in a similar manner to the aforementioned structures of Whitehouse.	● Wilzin (US Patent 400,987) discloses a similar folding knife (figs. 1, 2 and 4) with a blade lock actuator (9) that protrudes transverse to the longitudinal axis of the knife and the pivot axis of the blade.	● Nordlow (US Patent 530,792) discloses a folding knife (figs. 1-5) with a blade is free to slide transversely in the handle 1 in the directions indicated by the arrow 36” (emphasis added), wherein the pivot axis 26 and the sliding directions 36 of the locking body/actuator are both transverse to the longitudinal axis of the knife so as to be parallel to one another), disengages the lock permitting pivotal movement of the blade from the open position to the closed position (col. 3, lines 59-67). 	● Hatcher et al (US Patent 7,000,323) discloses a fixed blade knife with folding handle portions (40, 42) including a blade lock actuator (locking button 66) that is pressed against the bias of a spring (82) along an axis (67) that is parallel to the pivot axis between the handle portions and the blade (fig. 1).	● Van Deursen et al (US Publication 2003/0079294) discloses a transversely biased blade lock actuator (56) mounted on the blade (20) of a folding knife with a utility knife built into the handle, wherein pressing the black lock actuator (fig. 9) when the knife is in the closed position disengages the frame lock (138) that locks the blade in the closed position (fig. 8).	● Chen (FR 2 990 371) discloses a folding tool with a lock actuator (41) pressed against a spring bias (of spring 6) in a direction generally parallel to the pivot axis (figs. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 11, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2022